Citation Nr: 0726972	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-02 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for a left wrist 
disability, either on a direct basis or as secondary to his 
service-connected scar from excision of a ganglion cyst of 
the left wrist.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran had active service from June 1971 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO.  A 
transcript is associated with the claims file.

The Board notes that the veteran was denied entitlement to 
service connection for bilateral hearing loss in June 1994.  
The RO adjudicated the current claim as one for service 
connection, not one to reopen based on new and material 
evidence.  Since the previous claim was for bilateral hearing 
loss, and the present claim is now one for right ear hearing 
loss, the Board will also treat the veteran's claim as one 
for service connection and not one to reopen based on new and 
material evidence.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that right ear hearing loss 
was present in service or that right ear sensorineural 
hearing loss was manifested within one year after service, 
and any current hearing loss, if shown, is not related to 
service or any incident of service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that the veteran's currently 
diagnosed diabetes mellitus began in service or within one 
year of separation, or is related to any incident or event 
during active military service.

3.  The evidence is in approximate balance as to whether the 
veteran's currently diagnosed left wrist arthritis is related 
to his military service.

CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by service, nor may right ear hearing loss as an organic 
disease of the nervous system (e.g., sensorineural hearing 
loss) be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2006).

2.  Diabetes mellitus was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

3.  Giving the benefit of the doubt to the veteran, his left 
wrist arthritis was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  
In the present case, proper VCAA notice was provided to the 
veteran prior to initial adjudication of his claims.

In March 2004, the RO sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claims 
and its duty to assist him in substantiating his claims under 
the VCAA.  The March 2004 letter informed the veteran that VA 
would assist him in obtaining evidence necessary to support 
his claims, such as records in the custody of a Federal 
department or agency, including VA, the service department, 
the Social Security Administration, and other pertinent 
agencies.  He was advised that it was his responsibility to 
send medical records showing he has a current disability as 
well as records showing a relationship between his claimed 
disabilities and service, or to provide a properly executed 
release so that VA could request the records for him.  The 
veteran was also specifically asked to provide to provide 
"any" evidence in his possession that pertains to his 
claim.  See 38 C.F.R. § 3.159(b)(1).




The Board finds that the content of the March 2004 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was advised of his 
opportunities to submit additional evidence.  Subsequently, 
an August 2006 SSOC provided him with yet an additional 60 
days to submit more evidence.  Thus, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claims has 
been obtained and associated with the claims file, and that 
he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices. 

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  The veteran was 
provided with such notice in March 2006.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2006).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of 
the statute requires the existence of a present disability 
for VA compensation purposes); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).


In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and 
arthritis; diabetes mellitus; or an organic disease of the 
nervous system (e.g., sensorineural hearing loss), becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In addition, service connection is warranted for a disability 
which is aggravated by, proximately due to, or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310 (as 
amended at 71 Fed. Reg. 52,744 (Sept. 7, 2006)).  Any 
additional impairment of earning capacity resulting from a 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, also warrants 
compensation.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition is considered a part of 
the original condition.  Id.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).


III.  Right Ear Hearing Loss

The veteran has contended that he has hearing loss of both 
ears that is related to his active duty.  The Board notes 
here that the veteran perfected an appeal with regard to the 
issue of entitlement to service connection for bilateral 
hearing loss in January 2005.  However, in an August 2006 
rating decision, the RO granted entitlement to service 
connection for left ear hearing loss.  This represents a full 
grant of the benefit sought on appeal as to that ear.  
However, because the veteran's original claim involved both 
ears, his claim of entitlement to service connection for 
right ear hearing loss remains on appeal and is before the 
Board at this time.

A review of the veteran's service medical records shows his 
hearing was tested nine different times between May 1981 and 
March 1993.  None of these audiograms show the veteran 
demonstrated an auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz was 40 decibels or greater 
in the right ear.  Nor was it ever shown that the auditory 
thresholds for at least three of those frequencies was 25 
decibels or greater.  Maryland CNC speech recognition tests 
were not noted to have been conducted.  Therefore, the 
veteran did not demonstrate disabling hearing loss while on 
active duty.  See 38 C.F.R. § 3.385.

Post-service, the veteran underwent VA examination in 
February 1994.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
20
20
25

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear.  However, it is not clear whether 
the examiner used the Maryland CNC Word Test.

In December 2003, the veteran again underwent VA examination.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
15
15
20
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.

Finally, the veteran underwent VA examination in July 2006.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
20
30

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear, using the Maryland CNC Word Test.

Based on this evidence, the Board finds that none of the 
post-service medical evidence shows the veteran's right ear 
hearing loss has satisfied the requirements necessary to show 
disabled hearing for VA purposes.  See 38 C.F.R. § 3.385.  
Specifically, none of the auditory thresholds in any of the 
frequencies is 40 decibels or higher.  In addition, the 
veteran has not demonstrated auditory thresholds of 26 
decibels or higher for three frequencies.  Finally, the 
veteran has not demonstrated word recognition below 94 
percent on the Maryland CNC Word Test.  While his right ear 
showed 92 percent recognition in February 1994, it is unclear 
whether the test used was the Maryland CNC Word Test.  In 
addition, all subsequent word recognition tests show the 
veteran's results consistently at least 94 percent in the 
right ear.  Therefore, the veteran right ear hearing loss is 
not considered disabling for VA purposes, and the Board 
cannot grant service connection for such a disorder.

The Board recognizes the statements of the veteran and his 
wife and friend, indicating that he has hearing loss.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Moreover, to whatever extent the veteran would be entitled to 
a presumption of service connection for sensorineural hearing 
loss manifested after separation from active duty, there is 
also no evidence that he has developed disabling hearing loss 
in the right ear at any time.  Again, as stated above, the 
veteran currently demonstrates hearing in his right ear, 
which is not disabling according to the criteria of 38 C.F.R. 
§ 3.385.

As the evidence preponderates against the claim for service 
connection for right ear hearing loss, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

IV.  Diabetes Mellitus

The veteran has contended that he has diabetes mellitus which 
is related to military service.  He indicated in July 2003 
that he was advised before separation that his blood sugar 
was borderline for type II diabetes.

The veteran's service medical records show that upon 
separation, his glucose was tested, and it was at 110.  It 
was not indicated whether this was a fasting or non-fasting 
test.  No defects or diagnoses regarding blood sugar or 
diabetes were noted.

Private treatment records beginning in April 1998 show the 
veteran had elevated blood sugar.  He was first diagnosed 
with diabetes in August 1998.

In a January 2005 written statement, the veteran indicated 
that he had an elevated glucose test in service in February 
1993.  He believed that he was not diagnosed with diabetes 
until 1997 because he was not properly tested for the 
disorder until he became sick and sought treatment.

Based on a review of the record, the Board finds that there 
is a lack of evidence to warrant a grant of service 
connection for diabetes mellitus.  While the veteran has 
contended that he was warned he had elevated glucose levels 
in service, none of the evidence of record corroborates this 
assertion.  The veteran's service medical records are 
negative for any treatment or notations related to elevated 
glucose or diabetes mellitus.  In addition, the medical 
evidence of record does not show the veteran was diagnosed 
with diabetes mellitus until April 1998, nearly five years 
after separation from service, and not within the one-year 
requirement for presumptive service connection for this 
disorder.  See 38 C.F.R. §§ 3.307, 3.309.  In addition, the 
record does not show, and the veteran does not allege, that 
he had service within the Republic of Vietnam.  Id.

Finally, the Board notes that there is no medical opinion of 
record which links the veteran's currently diagnosed diabetes 
mellitus to his active military service.  While the veteran 
has stated that he is certain that his diabetes mellitus 
began in service and was not properly identified until he was 
diagnosed in 1997, the Board may not rely on this medical 
conclusion.  Although the veteran is competent to report his 
symptoms, he has not been shown to have the requisite medical 
knowledge to provide a competent opinion regarding the 
etiology or onset of a disorder.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

As the evidence preponderates against the claim of 
entitlement to service connection for diabetes mellitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

V.  Left Wrist Arthritis

The veteran has contended that he has pain in his left wrist 
that is secondary to his service-connected disability of 
scar, excision of ganglion cyst of the left wrist.

In service, the veteran had a ganglion of the left wrist 
removed, and there was no recurrence.  He was examined in 
February 1994 in connection with his original claim for 
service connection.  The VA examiner diagnosed excision of 
ganglion, left wrist, with normal examination today, except 
for limitation of motion, which was the same as the other 
wrist.

In a June 1994 rating decision, the RO granted service 
connection for residuals of the removal of the ganglion cyst 
of the left wrist.

An October 2002 VA X-ray shows the veteran was diagnosed with 
focal severe arthritis of the lateral left wrist.

In his July 2003 claim, the veteran indicated that while he 
did not have left wrist pain for many years following his 
surgery in 1974 in service, he recently experienced 
increasing discomfort with occasional disabling pain.  His 
work consisted of typing, so the left wrist pain caused 
considerable limitation on his ability to perform his job.

In March 2004, the veteran underwent VA examination. It was 
noted that, during his military career, he had typed 3-4 
hours per day for twenty years.  He reported that his left 
wrist continued to hurt him over the years only with 
extension of the joint.  He complained of daily wrist pain to 
the radial aspect of the joint.  Typing daily made his wrist 
uncomfortable.  X-rays revealed severe joint spaces loss 
between the scaphoid and trapezium, with subchondral 
sclerosis.  The impression was that the severe left wrist 
degeneration was unlikely secondary to ganglion cyst removal.  
The examiner's opinion noted, however, that overuse, 
including decades of daily typing, and trauma of the wrist 
joint had more likely than not caused the disorder.

While the VA examiner indicated that the veteran's left wrist 
pain was not due to his service-connected disability, he did 
state that it was more than likely caused by daily typing and 
trauma of the wrist.  The veteran indicated during the March 
2004 VA examination that his military career involved daily 
typing for twenty years.  The veteran's separation document 
indicates that he worked as an intelligence analyst and 
multichannel communications systems operator while in 
service.  The Board finds that these occupational specialties 
are consistent with a history of daily typing.  Therefore, 
with full consideration of the doctrine of resolving 
reasonable doubt in the veteran's favor, the Board finds that 
his left wrist arthritis is at least as likely as not due to 
his military service, and the claim is therefore granted.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for right ear hearing loss is denied.

Service connection for diabetes mellitus is denied.

Service connection for arthritis of the left wrist is 
granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


